Citation Nr: 1110564	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  99-10 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 19, 2010.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD from May 19, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active service from March 1968 to October 1969 and from November 1990 to June 1991.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran filed his claim for service connection for PTSD in October 1997.  The September 1998 decision on appeal granted the Veteran's claim for service connection for PTSD and assigned a 10 percent initial rating.  Later, in a decision of March 2002, the RO increased the initial rating to 30 percent effective from October 1997.  In a September 2010 rating decision, the RO granted the Veteran a higher initial rating of 50 percent, effective from May 19, 2010.

In an October 2002 decision the Board denied an initial rating in excess of 30 percent for PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2004 Order, the Court vacated and remanded the Board's decision; the Court entered its judgment in February 2004.  VA appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit); a stay was imposed on the case at the Federal Circuit pending disposition of its disposition in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and its companion case Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  In a February 2008 order, the Federal Circuit, citing its decisions in Sanders and Simmons, summarily affirmed the Court's February 2004 judgment in this case.  This case was remanded by the Board in January 2009, September 2009, and January 2010.

A May 2009 rating decision denied the Veteran's claim for a total rating based on individual unemployability due to service-connected disability (TDIU).  In September 2010 the RO issued a statement of the case regarding this issue.  The record does not reveal that the Veteran has submitted a substantive appeal with regard to the TDIU claim.  Consequently, there is no TDIU claim currently in appellate status before the Board.


FINDINGS OF FACT

1.  Prior to October 18, 2004, the Veteran's PTSD was mild to moderate in nature and did not result in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

2.  From October 18, 2004, to May 19, 2010, the Veteran's PTSD has reflected moderately severe PTSD, resulting in difficulty in establishing and maintaining effective work and social relationships.

3.  From May 19, 2010, the Veteran's PTSD has reflected moderately severe symptomatology, but has not shown occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 



CONCLUSIONS OF LAW

1.  Prior to October 18, 2004, the criteria for an initial rating in excess of 30 percent for PTSD were not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  From October 18, 2004, to May 19, 2010, the criteria for an initial rating of 50 percent for PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2010).

3.  From May 19, 2010, the criteria for an initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

This appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC)-have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  The Board further notes that the Veteran was provided full VCAA notice by August 2001 and March 2009 letters from the RO.

As to the duty to assist, VA has associated with the claims folder the Veteran's VA treatment records.  The Veteran has been afforded VA medical examinations.  The Veteran has submitted letters in support of his claim.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there are any additional records to support the Veteran's claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has considered the full history of the Veteran's PTSD.  His record of service (DD-214) reflects that he had service in Vietnam and the Persian Gulf Theater of Operations.

On VA examination in June 1998 the examiner stated that the Veteran had only a mild level of symptomatology and impairment due to PTSD, and in general, had been able to do well with both his work and family life.  The examiner noted that the Veteran had a global assessment of functioning score (GAF) of 70.

The Veteran's wife submitted a written statement dated in May 1999.  She said that since his return from Desert Storm the Veteran had been stressed out and tired all of the time.  She said that his memory was horrible and he worried constantly.  He reportedly seemed depressed and his physical health had deteriorated.

A letter dated in June 2001 from a retired psychiatrist who served with the Veteran in the National Guard is to the effect that the Veteran had PTSD which was persistent and severe.
  
On VA examination in February 2002, the Veteran related in a conversational and alert manner.  He was oriented to person, place and time.  His speech was logical, without loose associations.  His affect was minimally constricted, but not markedly so.  His overall mood was neutral, without significant signs of depression, elation, or anxiety.  He denied suicidal or homicidal ideation.  He also denied hallucinations or delusions.  His recent and remote memory was intact.  The examiner concluded that the Veteran continued to have mild to moderate symptoms of PTSD.  His activity level had been diminished somewhat over the past years as he had retired.  He spent much of his time around the house with his family.  His primary symptomatology included easy irritability, difficulty with sleep, and some post military dreams.  His symptoms were improved significantly by taking antidepressant and sleeping medications.  The Veteran's GAF was reported to be 68.

In a March 2002 letter, a VA psychiatric social worker stated that he had been seeing the Veteran since August of 1997.  He reported that during the course of his treatment, the Veteran had continued to show active PTSD symptoms, to include irritability, anger episodes, social isolation, intrusive thoughts, sleep problems with nightmares, periods of depression, loneliness, flashbacks, survivor's guilt, and anxiety.  Those symptoms were very active while he was working.  Since his retirement, the anger episodes had decreased, however, his isolation had increased as now he had more time on his own, which had also increased his intrusive thoughts, feelings of guilt, and irritability.  He stated that the Veteran was not able to sleep without medication and stated that the Veteran's GAF was 60.

An October 18, 2004 VA outpatient record reveals that the Veteran was assigned a GAF of 45 due to his PTSD.  The record noted that the Veteran had had a GAF of 45 previously, but the records subsequent to October 16, 1997 and prior to October 18, 2004 do not show that the Veteran was ever assigned a GAF less than 60.

In July 2006 the Veteran reported that he worked 40 hours a week and that he had missed three days in the last year secondary to dental problems.

The Veteran submitted a November 2008 letter from a VA psychiatrist and VA therapist.  They noted that the Veteran had returned to therapy in 2007 with complaints of frequent difficulty with sleep, episodes of social anxiety, panic attacks, agitation, and nightmares.  They noted that the Veteran reported getting a job at Wal-Mart but that the Veteran found the job to be mentally and physically overwhelming and he quit after a month.  They noted that the Veteran's symptoms remained active with a current GAF score of 52.  They stated that the Veteran's PTSD was moderately severe and stated that it was unlikely that the Veteran would be able to sustain gainful employment.

In an October 2008 affidavit the Veteran asserted that he was unemployable due to his PTSD symptomatology.

On VA examination in March 2009 the Veteran reported no grossly inappropriate behavior.  The Veteran's thought processes and communication were not significantly impaired.  His social functioning was grossly intact, but he could be isolative and slightly irritable.  The Veteran reported that he had stopped working at Wal-Mart due to physical problems and not liking to be around crowds.  The examiner noted that the Veteran retained the cognitive and judgment capacities to manage his own financial affairs.  The examiner opined that the Veteran's PTSD was mild to moderate in nature.  The examiner stated that the Veteran's GAF was 59 and that there would be occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but generally satisfactory functioning regarding routine behavior, self-care and normal conversation.  The examiner further opined that the Veteran had the capacity to do simple work tasks in a loosely supervised environment.  The Veteran reported that he was interested in doing some work to help veterans who are returning from Iraq.

The Veteran was afforded a VA psychiatric examination in May 2010.  His speech was articulate and his thought processes were logical and goal oriented.  His orientation skills, math skills, long-term memory skills, visual motor skills, visual spatial skills, language and comprehension skills were grossly intact.  The Veteran reported nightmares several times a month.  He also reported some improvement in his anxiety and depression, but he continued to be isolative.  The Veteran reported intermittent and continuous symptoms of anxiety, sleep disturbance, reexperiencing, hyperarousal and intrusive memories.  The Veteran reported no grossly inappropriate behavior.  His thought processes and communication were not significantly impaired.  He showed some mild deficits of working memory, attention and focus.  The examiner noted that the Veteran's social functioning was grossly intact for basic skills but he could be somewhat overwhelmed in large crowds.  He was generally isolative and slightly irritable.  The examiner provided diagnoses of PTSD and depressive disorder.  The examiner stated that the Veteran's PTSD was from mild to moderate in nature and noted that there would be reduced reliability and productivity due to PTSD.  The Veteran's GAF score was noted to be 57.  The examiner stated that the Veteran had slightly more pronounced depression and has some difficulty with attention and focus.  Nonetheless, it was the examiner's opinion that the Veteran retained cognitive, emotional, and behavioral capacities to do at least simple work tasks in a loosely supervised environment.  

Diagnostic Code 9411 provides that a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Board finds that prior to October 18, 2004, the Veteran's PTSD did not result in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Board has considered the June 2001 opinion from a retired psychiatrist that the Veteran's PTSD was severe, but does not give that statement much probative value.  The statement was from a former commanding officer of the Veteran and there is no indication that the retired psychiatrist had seen or examined the Veteran in many years.  The Board finds that the VA examination reports and treatment records showing actual examination of the Veteran to give a more accurate description of the Veteran's PTSD symptomatology and these do not show that the Veteran met the criteria for a rating in excess of 30 percent.  

Prior to October 18, 2004, the record shows that the lowest GAF score assigned to the Veteran for his PTSD since the grant of service connection was 60.  Although the October 18, 2004, VA outpatient record notes that the Veteran had had a GAF score of 45 previously, this is not shown by the record.  The Board notes that a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV).  Accordingly, the Board concludes that the criteria for an initial rating in excess of 30 percent for PTSD, was not met at any time prior to October 18, 2004.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Weighing all doubt in favor of the Veteran, the Board finds that the Veteran has met the criteria for a disability rating of 50 percent since October 18, 2004.  The October 18, 2004, VA outpatient note indicates that the Veteran had a GAF score of 45 due to his PTSD.  The Board notes that under DSM-IV a GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Additionally, in November 2008 VA examiners indicated that the Veteran's PTSD disability was moderately severe in nature.  Accordingly, the Board finds that from October 18, 2004, to May 19, 2010, the criteria for a rating of 50 percent were met.

The Board does not find that the Veteran has met the criteria for an initial staged rating in excess of 50 percent since October 18, 2004.  Although the November 2008 VA examiners stated that that it was unlikely that the Veteran would be able to sustain gainful employment, this was in part due to the Veteran's physical disabilities and not solely to the service-connected PTSD.  The November 2008 VA examiners only described the Veteran's PTSD as moderately severe, and VA examiners in March 2009 and May 2010 stated that the Veteran was not unemployable solely due to his PTSD.  

The Veteran's symptoms from October 18, 2004, have not reflected there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

In the case at hand, it is clear that the symptomatology attributable to the Veteran's service-connected PTSD did not meet the criteria for a rating in excess of 30 percent at any time prior to October 18, 2004.  Furthermore the PTSD symptomatology from October 18, 2004, met the criteria for a 50 percent rating but no higher any time thereafter.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected PTSD is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  













(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 18, 2004, is denied.

A disability rating of 50 percent for PTSD is granted from October 18, 2004, to May 19, 2010, subject to the law and regulations governing the payment of monetary benefits.

A disability rating in excess of 50 percent for PTSD from May 19, 2010, is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


